78 F.3d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nathan BURGESS, Plaintiff-Appellant,v.Deputy A. CRUZ, Defendant-Appellee.
No. 95-16236.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 27, 1996.*Decided March 4, 1996.

Before:  PREGERSON, CANBY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Nathan Burgess appeals pro se the district court's summary judgment dismissal of his civil rights action alleging that he was subjected to cruel and unusual punishment when San Francisco Deputy Sheriff A. Cruz assigned him to street clean up work detail despite the fact that he suffered from a back injury.   We affirm for the reasons stated by the district court in its order filed on June 19, 1995.  See Estelle v. Gamble, 429 U.S. 97, 106 (1976);  Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir.1994).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4.   Burgess's request for judicial notice is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3